UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

SHEENALEE D.,

                            Plaintiff,
       v.                                                    8:19-CV-140 (TJM/ATB)

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                   DECISION and ORDER

       This matter was referred to the Hon. Andrew T. Baxter, United States Magistrate

Judge, for a Report and Recommendation pursuant to 28 U.S.C. § 636(b) and Rule

72.3(d) of the Local Rules of the Northern District of New York. In a Report and

Recommendation dated February 3, 2020, Magistrate Judge Baxter recommends that the

decision of the Commissioner be reversed and the matter remanded for further

proceedings. No objections to the Report and Recommendation have been lodged and

the time for filing objections has expired.

                                         CONCLUSION

       After examining the record, this Court has determined that the Report and

Recommendation is not subject to attack for plain error or manifest injustice. Therefore,

the Court ACCEPTS and ADOPTS the Report and Recommendation [Dkt. No. 14] for the

reasons stated therein. The decision of the Commissioner is REVERSED, and this case

                                              1
is REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for a proper

determination of plaintiff’s residual functional capacity and other further proceedings,

consistent with Magistrate Judge Baxter’s Report and Recommendation.

IT IS SO ORDERED.

Dated: March 3, 2020




                                              2
